DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 was filed after the mailing date of the Application on 11/08/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarrell et al. (US 2013/0030577).
With regards to claim 1:	Jarrell et al. discloses (refer to Fig. 1 below and [0016]-[0018], [0026]-[0030]) a gas leak monitoring system, which detects a leak of gas supplied through a supply tubing (505) equipped with a supply valve (555), the gas leak monitoring system comprising:
a pressure sensing module (520) configured to detect a pressure of the gas in the supply tubing and output real-time tubing pressure data;

a server module (585) configured to analyze the real-time tubing pressure data and the normal tubing pressure data transmitted from the DB module, determine a gas leak state when the real-time tubing pressure data deviates from the normal tubing pressure data, and perform a safety action to close the supply tubing or transmit gas leak data; and
a management module (580) configured to receive the gas leak data from the server module.

    PNG
    media_image1.png
    1081
    880
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 2:	Jarrell et al. discloses ([0037]) the gas leak monitoring system according to claim 1, wherein the server module (585) transmits the gas leak data to the management module when the real-time tubing pressure data deviates from the normal tubing pressure data in a state where the supply tubing (505) is closed by the supply valve (555).
With regards to claim 3:	Jarrell et al. discloses ([0029]) the gas leak monitoring system according to claim 1, wherein the server module closes the supply tubing by the supply valve when the real-time tubing pressure data deviates from the normal tubing pressure data in a state where the supply tubing is opened.
With regards to claim 4:	Jarrell et al. discloses ([0032]) the gas leak monitoring system according to claim 1, wherein the pressure sensing module is provided in plural in predetermined regions (510, 515) of the supply tubing based on the supply valve; and
the server module analyzes the normal tubing pressure data and the realtime tubing pressure data for each predetermined region.
With regards to claim 5:	Jarrell et al. discloses ([0037]) the gas leak monitoring system according to claim 1, wherein,
when the real-time tubing pressure data of at least one of the predetermined regions deviate from the normal tubing pressure data in a state where the supply tubing  (505) is closed by the supply valve (555), the server module (585) transmits the gas leak data of the at least one of the predetermined regions to the management module.
With regards to claim 6:	Jarrell et al. discloses ([0032]) the gas leak monitoring system according to claim 4, wherein, when the real-time tubing pressure data of at least one of the predetermined regions deviate from the normal tubing pressure data in a state where the supply tubing is opened, the server module closes the supply tubing of the at least one of the predetermined regions by the supply valve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753